Citation Nr: 1017889	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  03-13 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder, to 
include mycosis fungoides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2002 and August 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  This 
appeal was previously remanded in February 2009 and now 
returns for further appellate review. 

The Board notes that, while the Veteran has asserted 
entitlement to service connection for mycosis fungoides, the 
evidence of record shows additional diagnosed skin disorders 
of dermatosis papulosa nigra and bilateral onychomycosis of 
the first and fifth toenails.  The Board also observes that 
he has been diagnosed with tinea versicolor; however, service 
connection is already in effect for such disability.  Thus, 
in light of the medical evidence of record, the Board finds 
that the pending claim includes a claim of entitlement to 
service connection for a skin disorder, to include mycosis 
fungoides.  See Brokowski v. Shinseki, 23 Vet. App. 79 
(2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, 
the Board has characterized the issue as shown on the first 
page of this decision.

In the Veteran's May 2003 substantive appeal (VA Form 9), he 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  However, by communication received in August 2005, 
the Veteran withdrew his request for such hearing.  See 
38 C.F.R. §§ 20.702(d); 20.704(d).  The Board observes that 
he testified at a personal hearing before a Decision Review 
Officer (DRO) at the RO in January 2003.  A transcript of 
that hearing is associated with the claims file.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

Hypertension is not related to any disease, injury, or 
incident of service, to include exposure to herbicides and 
ionizing radiation; was not manifested within one year of 
service discharge; and was not caused or aggravated by the 
Veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
Veteran's active duty military service, may not be presumed 
to have been incurred in or aggravated by such service, and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2006), (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, letters 
were provided to the Veteran in April 2003 and July 2005.  
While such letters were issued after the initial February 
2002 rating decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that VA could 
cure such a timing problem by readjudicating the Veteran's 
claim following a compliant VCAA notification letter.  
Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 
2006).  The Court clarified that the issuance of a statement 
of the case could constitute a readjudication of the 
Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  In the instant case, after the April 2003, July 
2005, and March 2009 letters were issued, the Veteran's claim 
was readjudicated in the January 2005, July 2005, April 2006, 
and December 2009 supplemental statements of the case.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

The April 2003 and July 2005 letters advised the Veteran of 
the evidence and information necessary to substantiate his 
service connection claim as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
The Board observes that the Veteran was not informed of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman, supra.  Despite the inadequate notice 
provided to the Veteran on these two elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
Veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  

The Board further observes that the Veteran has claimed 
entitlement to service connection for hypertension as 
directly related to his military service or, in the 
alternative, as secondary to service-connected diabetes 
mellitus.  In this regard, the Veteran was fully advised as 
to the evidence and information necessary to substantiate 
such claim on a direct and presumptive basis; however, he was 
not informed of the evidence and information necessary to 
establish service connection for hypertension as secondary to 
a service-connected disability despite the Board's February 
2009 remand directing such notice be provided.  This being 
the case, the VCAA notice provided in this case was 
defective.  

The Federal Circuit has previously held that any notice error 
was presumed prejudicial and must result in reversal unless 
VA showed that the error did not affect the essential 
fairness of the adjudication by demonstrating that the 
essential purpose of the notice was not frustrated.  Sanders 
v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United 
States Supreme Court reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-
error analysis was too rigid and placed an unreasonable 
evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of 
defective notice was inappropriate and that determinations 
concerning harmless error should be made on a case-by-case 
basis.  Id.  In addition, the Supreme Court rejected the 
Federal Circuit's reasoning, in part, because the Federal 
Circuit's framework required VA, not the claimant, to explain 
why the error was harmless, which is contrary to the general 
rule in non-criminal cases that the party that seeks to have 
a judgment set aside due to an erroneous ruling bears the 
burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the appellant resulted in prejudicial 
error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  487 F.3d at 889.  
Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46. 

In this case, the Board finds that the Veteran had actual 
knowledge of what was necessary to substantiate his claim of 
entitlement to service connection for hypertension on a 
secondary basis.  In this regard, in January 2010, VA 
received a statement from the Veteran indicating that he was 
submitting two Board decisions in other veterans' cases where 
the Board determined that service connection for hypertension 
was warranted because it was worsened by type 2 diabetes 
mellitus.  The Veteran specifically cited the Conclusion of 
Law and Order sections of both Board decisions and attached 
the full Board decisions.  In both Board decisions, the laws 
and regulations governing secondary service connection were 
fully set out.  Therefore, based on the Veteran's own 
statements and the fact that he submitted documents detailing 
the laws and regulations governing secondary service 
connection, the Board finds that he has demonstrated actual 
knowledge of the evidence and information necessary to 
substantiate his claim of entitlement to service connection 
for hypertension on a secondary basis.  Moreover, as will be 
discussed below, the Board finds that the Veteran's claim has 
been properly developed.  

For the foregoing reasons, the Board finds that VA's failure 
to provide the Veteran with adequate VCAA notice with respect 
to the secondary aspect of his claim did not affect the 
essential fairness of the adjudication of his claim and, 
therefore, such error is harmless.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the Veteran's claim.  

Relevant to the duty to assist, the Veteran's service 
treatment and personnel records as well as VA and private 
treatment records have been obtained and considered.  The 
Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal that have not 
been requested or obtained.  The Veteran was provided with VA 
examinations in August 2001 and April 2009, with an addendum 
in November 2009, in order to adjudicate his claim of 
entitlement to service connection for hypertension.  Neither 
the Veteran nor his representative have argued that the 
examinations are inadequate to decide the claim.  

The Board also observes that this issue was remanded by the 
Board in February 2009 in order to provide VCAA notice with 
respect to the secondary aspect of his claim, obtain records, 
and afford him a VA examination.  As already noted, the 
Veteran was not provided with VCAA notice regarding the 
secondary aspect of his claim; however, as discussed 
previously, he has demonstrated actual knowledge of what 
evidence and information was necessary to substantiate his 
claim of entitlement to service connection for hypertension 
as secondary to a service-connected disability such that no 
prejudice results.  Therefore, the Board finds that the AOJ 
substantially complied with the remand orders and no further 
action is necessary in this regard.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

At his January 2003 DRO hearing and in documents of record, 
the Veteran claims that he has hypertension as a result of 
his military service, to include exposure to herbicides and 
ionizing radiation, or, in the alternative, as secondary to 
his service-connected diabetes mellitus.  Therefore, he 
contends that service connection is warranted for such 
disease.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability; in-service incurrence or aggravation 
of a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as cardiovascular-renal disease, to 
include hypertension, to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, 
effective October 10, 2006; however, the new provisions state 
that service connection may not be awarded on the basis of 
aggravation without establishing a pre-aggravation baseline 
level of disability and comparing it to the current level of 
disability.  38 C.F.R. § 3.310(b).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen, supra,  the Board finds that the new provisions 
amount to a substantive change to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does 
not require the establishment of a baseline level of 
disability before an award of service connection may granted.  
See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that, on his 
October 1963 pre-induction physical, his blood pressure was 
110/68.  In January 1964, the Veteran indicated on a dental 
service questionnaire that he had not had heart trouble or 
abnormal blood pressure.  On a July 1965 medical history 
questionnaire conducted for the purpose of radiation 
exposure, the Veteran denied presently or previously having 
low or high blood pressure.  Upon clinical evaluation, the 
Veteran's cardiovascular system was noted to be normal and 
his blood pressure was 120/76.  On his December 1965 
separation examination, his blood pressure was 98/70.  He 
indicated on his Report of Medical History, which was 
completed on the same day as his separation examination, that 
he had, or currently has, high or low blood pressure.  The 
physician noted that the Veteran reported a prior history of 
hypertension, but that such was undocumented.  When the 
Veteran was discharged in January 1966, he indicated that 
there had been no change in his physical condition since his 
last final-type medication examination in December 1965.  

On an August 1978 VA examination, conducted for the purposes 
of evaluating a dermatological condition, the Veteran's blood 
pressure was 160/100.  Private medical records dated in 1998, 
1999, and 2000 reflect a diagnosis of hypertension.  On an 
August 2001 VA examination, the Veteran reported that he was 
diagnosed with essential hypertension in 1975 and had been on 
medications since that time.  The examiner diagnosed 
essential hypertension with suboptimal control.  At an 
unrelated August 2001 VA examination, the Veteran indicated 
that he had been diagnosed in 1982 with diabetes mellitus.

At the Veteran's January 2003 DRO hearing, he testified that 
his hypertension began in the early 1970's.  He further 
indicated that he was never treated for hypertension while on 
active duty.  The Veteran also stated that he was diagnosed 
in 1983 with diabetes mellitus. 

VA treatment records dated from 2001 to the present reflect a 
current diagnosis of hypertension.  At an April 2004 VA 
examination regarding radiation exposure in conjunction with 
Project SHAD, the Veteran reported participating in the 
testing of VX nerve gas in 1964; however, over the years 
denied having any significant and known effect from such 
exposure.  The examiner noted that the Veteran had essential 
hypertension since the early 1970's, which had been fairly 
controlled with his current medications.  The diagnosis was 
essential hypertension, currently stable on medications.  At 
a November 2007 VA genitourinary examination, the Veteran 
indicated that he was diagnosed with diabetes mellitus in 
1982 or 1983 and was diagnosed with hypertension in 1976.  

At an April 2009 VA examination, the examiner reviewed the 
claims file and noted that the Veteran served as a chemical 
laboratory specialist in service.  The examiner noted that 
the Veteran's relevant past medical history included diabetes 
mellitus type II (1980's); hypertension (1970's); 
hyperlipdemia; proteinuria (2 years); and prostate cancer 
(1998).  The examiner noted that the Veteran had been 
diagnosed with essential hypertension, with an onset several 
years after service.  He had no symptoms and was initially on 
one medication.  She further observed that the Veteran 
reported that his diabetes mellitus was diagnosed in the 
1980's, after which he continued to have increasing 
medication for the hypertension.  Additionally, the examiner 
indicated that, for the last four years, the Veteran had been 
taking three medications; all prior to the onset of 
proteinuria or renal insufficiency.  A fourth blood pressure 
medication was added four weeks previously.  Following a 
physical examination, which revealed blood pressure readings 
of 161/78, 148/67, and 154/73, the examiner diagnosed 
essential hypertension.

As such, the record reveals that the Veteran has a current 
diagnosis of hypertension.  The Board has first considered 
whether service connection is warranted for hypertension on a 
presumptive basis.  However, the record fails to show that 
the Veteran manifested hypertension to a degree of 10 percent 
within the one year following his service discharge in 
January 1966.  Rather, the evidence, to include the Veteran's 
own statements, indicate that he was first diagnosed with 
hypertension in the early to mid-1970's.  As such, 
presumptive service connection is not warranted for 
hypertension.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

With respect to the Veteran's argument that his hypertension 
is related to his military service, the April 2009 VA 
examiner, after an examination and a full review of the 
record, opined hypertension was diagnosed after service.  
Moreover, the Veteran himself indicated that he was not 
diagnosed with such disease until the early to mid-1970's.  
Additionally, the Board observes that, while the Veteran 
reported a history of high blood pressure in December 1965, 
the examining physician found such to be undocumented.  In 
this regard, the Board notes that the Veteran's blood 
pressure readings during service were within normal limits.  

The Board observes that the Veteran has argued, in part, that 
his hypertension is the result of his in-service exposure to 
herbicides and ionizing radiation.  In this regard, the Board 
notes that the Veteran was exposed to Agent Orange and 
ionizing radiation while on active duty.  Specifically, his 
service personnel records include an October 1964 memorandum 
that states he was assigned to the ELK HUNT Task Group from 
June 15, 1964, to August 18, 1964.  An October 2002 Fact 
Sheet regarding such project included chemical and biological 
warfare review.  The Installation Assessment of Gerstle River 
Test Site lists ELK HUNT as a chemical test at Gerstle River.  
Such stated that 2,4,5-T (tricholrophenoxyacetic acid) brush 
killer was used on the site.  The Fact Sheet concerning Agent 
Orange and Related Issues indicates that Agent Orange was an 
herbicide that included 2,4,5 tricholrophenoxyacetic acid.  
As such, the Veteran was exposed to Agent Orange.  
Additionally, his service records reflect that he was exposed 
to ionizing radiation during service.  Specifically, a Record 
of Occupational Exposure to Ionizing Radiation (DD Form 1141) 
reveals that he had an accumulated dose of 00.021 rem of 
radiation during the course of his duties at Edgewood Arsenal 
from June 1965 to December 1965.  

However, hypertension is not a radiogenic disease and is not 
a disease presumed to be associated with exposure to either 
herbicides or ionizing radiation.  Relevant to the 
regulations governing ionizing radiation, hypertension is not 
listed.  38 C.F.R. §§ 3.309(d), 3.311.  Likewise, 
hypertension is not listed as a disease presumptive to 
herbicide exposure.  38 C.F.R. § 3.309(e).  In this regard, 
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

The Board observes that the Veteran has submitted an article 
from the National Academies, dated in July 2007, which 
suggests a possible association between Agent Orange exposure 
and hypertension, but indicates that evidence is limited.  
Such article stated that a new report from the Institute of 
Medicine finds suggestive but limited evidence that exposure 
to Agent Orange and other herbicides used during the Vietnam 
War is associated with an increased chance of developing high 
blood pressure in some veterans.  The article further 
indicated a finding of "limited or suggestive evidence of an 
association" means that scientific studies of adequate 
quality have yielded information pointing to a possible 
statistical link or plausible biological means by which 
exposure to the chemicals of concern could result in a 
particular health effect, but that contradictory results from 
other studies, biases, or other confounding factors limit the 
certainty of the evidence.  The article noted that there were 
conflicting studies regarding the association between high 
blood pressure and exposure to herbicides.  As such, the 
article concluded that, given the studies' limitations and 
inconsistent results, the committee that issued the report 
found the cumulative body of evidence suggestive of, but 
insufficient to conclude with certainty, an association 
between high blood pressure and exposure to herbicides.

The Board finds the article to be of little probative value 
as such indicates that there is only a possible association 
between hypertension and herbicide exposure.  Moreover, the 
article itself indicated that there were conflicting studies 
regarding the impact that herbicide exposure has on the 
development of hypertension.  Additionally, the Court has 
held that, generally, an attempt to establish a medical nexus 
between service and a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) 
(a medical article that contained a generic statement 
regarding a possible link between a service-incurred mouth 
blister and a present pemphigus vulgaris condition did not 
satisfy the nexus element).  As such, absent evidence 
demonstrating a causal relationship between this specific 
Veteran's hypertension and herbicide exposure, the article is 
afforded little probative value.  

Relevant to the secondary aspect of the Veteran's claim, the 
Board initially observes that, as determined by the April 
2009 examiner, as well as reflected by the record as a whole, 
the Veteran's diagnosis of hypertension in the early to mid-
1970's predated his diagnosis of diabetes mellitus in 1982 or 
1983.  Therefore, his service-connected diabetes mellitus 
could not have caused his hypertension.  

With respect to whether the Veteran's service-connected 
diabetes mellitus aggravated his hypertension beyond the 
natural progression of the disease, there are conflicting 
opinions of record.  The Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of evidence 
contained in a record; every item does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In a September 2005 statement, Dr. Parker, one of the 
Veteran's private treating physicians, indicated that, since 
the Veteran developed diabetes, his blood pressure had been 
more difficult to control.  Dr. Parker indicated that medical 
evidence has shown that hypertension is aggravated by 
diabetes mellitus.  He further stated that the Veteran now 
required multiple antihypertensive agents to control his 
blood pressure.  In a March 2009 statement, Dr. Parker 
indicated that he had treated the Veteran for more than 15 
years and he continued to treat him for diabetes mellitus and 
hypertension.  He further stated that the Veteran now 
required multiple antihypertensive agents to control his 
blood pressure.  

However, the Board accords little probative weight to Dr. 
Parker's opinion.  In this regard, he did not provide 
sufficient rationale to support his opinion as such is no 
more than a simple paragraph with a single sentence 
addressing the issue presented.  The Court has held that 
where a physician's opinion "sits by itself, unsupported and 
unexplained...his opinion is purely speculative, and cannot 
provide the 'degree of certainty' required for medical 
evidence."  Bloom v. West, 12 Vet.App. 185, 187 (1999); 
Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  

Moreover, the Court has held that a medical examination 
report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion...must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions").  The Board finds that Dr. 
Parker's opinion does not meet such standard.  In this 
regard, he stated that the Veteran's hypertension had been 
more difficult to control since he developed diabetes and 
noted that medical evidence showed that hypertension is 
aggravated by diabetes mellitus; however, he did not explain 
how diabetes in this particular Veteran permanently increased 
his hypertension in severity beyond the natural progression 
of such disease.  

In contrast, the April 2009 VA examiner opined that it was 
less likely than not that the Veteran's hypertension was 
worsened beyond natural progression due to his service-
connected diabetes mellitus.  Specifically, the examiner 
determined that the preponderance of the medical evidence 
does not support diabetes mellitus as a proximate cause of 
hypertension, in the setting of normal renal function.  She 
noted that the Veteran had normal renal function until two 
years previously and his hypertension proved to require three 
medication for suboptimal control prior to that time.  The 
examiner observed that the medical expertise does not exist 
to predict the progression of hypertension in an individual.  
The Board notes that, in November 2009, after the receipt of 
additional private and VA treatment records showing continued 
treatment for hypertension and diabetes mellitus as well as 
Dr. Parker's March 2009 statement, such new evidence was 
forwarded to the April 2009 VA examiner for an addendum to 
his opinion.  The VA examiner indicated that such new 
evidence was reviewed and there was no change in diagnosis or 
opinion.  

The Board accords great probative weight to the April 2009 VA 
examiner's opinion as such is based on a full review of the 
record, to include the Veteran's hypertensive and diabetic 
history, and offered in consideration of the current medical 
information available regarding the relationship between 
hypertension and diabetes mellitus.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
(the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, 
knowledge and skill in analyzing the data, and the medical 
conclusion reached).  Moreover, the April 2009 VA examiner, 
in contrast to Dr. Parker, discussed the relationship between 
hypertension and diabetes in this particular Veteran and 
offered reasons and bases with reference to the current 
medical evidence in support of her conclusions. Therefore, in 
light of the foregoing, the Board accords great probative 
weight to the April 2009 VA opinion.   
 
The Board observes that the Veteran has submitted copies of 
prior Board decisions in other veterans' cases where service 
connection for hypertension was granted secondary to diabetes 
mellitus.  However, such Board decisions are nonbinding in 
the instant case.  Rather, the evidence must demonstrate that 
diabetes mellitus caused or aggravated hypertension in this 
specific Veteran.  

Additionally, the Board notes that the Veteran has contended 
on his own behalf that his hypertension is related to his 
military service, to include his exposure to herbicides and 
ionizing radiation, or, in the alternative, his service-
connected diabetes mellitus.  While he is competent to 
testify as to his hypertensive and diabetic symptomatology as 
well as his in-service duties that exposed him to herbicides 
and ionizing radiation, he is not competent or qualified, as 
a layperson, to render an opinion concerning the complex 
medical relationship between hypertension and exposure to 
herbicides and ionizing radiation, or between hypertension 
and diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While 
the Board acknowledges that the Federal Circuit has held that 
lay testimony could, in certain circumstances, constitute 
competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009), in the instant case, the Board finds 
that the question regarding the potential relationship 
between hypertension and exposure to herbicides and ionizing 
radiation as well as between hypertension and diabetes 
mellitus to be complex in nature.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (although the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more 
complex medical questions).  Therefore, the Board finds the 
Veteran's statements regarding a nexus between his 
hypertension and exposure to herbicides and ionizing 
radiation, or his service-connected diabetes mellitus to be 
of little probative value as he is not competent to opine on 
such a complex medical question.  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  
Therefore, the Board finds that the probative value of the 
April 2009 VA opinion outweighs the probative value of the 
Veteran's statements.  Consequently, as there is no competent 
and probative evidence linking the Veteran's hypertension to 
his military service, to include exposure to herbicides and 
ionizing radiation, or his service-connected diabetes 
mellitus, service connection for such disease is not 
warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for hypertension.  As such, that doctrine 
is not applicable in the instant appeal, and his claim must 
be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for hypertension is denied.


REMAND

Relevant to the Veteran's claim of entitlement to service 
connection for mycosis fungoides, a review of the record 
indicates that further development is necessary.  Although 
the Board regrets the additional delay, a remand is necessary 
to ensure that due process is followed and that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records reflect that, in July 
1965, he had a flat, puritic rash on the anterior chest and 
back of three to four months duration.  It was also noted on 
a medical examination conducted the same month for the 
purpose of radiation exposure that the Veteran had a chronic, 
recurring eczematous condition manifested by desquamating 
lesions in a generalized distribution with a tendency to 
become confluent.  Such was noted to be worse in the 
summertime.  Post-service treatment records reflect treatment 
for skin disorders, to include mycosis fungoides, which was 
diagnosed in December 2002.  

The Veteran is currently service-connected for tinea 
versicolor, evaluated as noncompensably disabling.  In 
February 2009, the Board remanded the claim in order to 
obtain a VA examination addressing the severity of the 
Veteran's service-connected tinea versicolor and the nature 
and etiology of any additional identified skin disorders, to 
include mycosis fungoides.  

At the April 2009 VA examination, the Veteran was diagnosed 
with tinea versicolor, mycosis fungoides (a cutaneous T-cell 
lymphoma), dermatosis papulosa nigra, and bilateral 
onychomycosis of the first and fifth toenails.  The examiner 
indicated that the Veteran's service-connected tinea 
versicolor had resolved without residuals.  She also 
indicated that his diagnosed mycosis fungoides (a cutaneous 
T-cell lymphoma), dermatosis papulosa nigra, and bilateral 
onychomycosis of the first and fifth toenails were not caused 
by or related to his tinea versicolor.  She noted that the 
mycosis fungoides was a cutaneous T-cell lymphoma of 
uncertain etiology, which had a peak incidence between the 
ages of 55 and 60 years old as with the Veteran.  Pertinent 
to dermatosis papulosa nigra and bilateral onychomycosis of 
the first and fifth toenails, the examiner indicated that 
such developed after service.  However, she never 
specifically opined as to whether the Veteran's diagnosed 
skin disorders, while developing after service, were related 
to his military service, to include his in-service skin 
treatment as well as his exposure to chemicals, herbicides, 
and ionizing radiation.

In this regard, in January 2003, the Veteran's treatment VA 
physician indicated that the Veteran had exposure to 
hydrocarbon chemicals in 1964.  He further stated that there 
have been some cases of chemical exposure in some cutaneous 
T-cell lymphoma patients; however, it has never been 
definitively proven as a true cause.  The Veteran has also 
submitted treatise evidence indicating that mycosis fungoides 
evolves from a chronic eczematous dermatitis or psoriasiform 
dermatitis, which he argues is the same condition for which 
he was treated during his military service.  He also alleges 
that mycosis fungoides (cutaneous T-cell lymphoma) is non-
Hodgkin's lymphoma and should be service-connected as a 
disease presumptive to his exposure to herbicides.

The Veteran also asserts that his skin disorder resulted from 
exposure to ionizing radiation during service.  A claimant 
may establish service connection for a disorder which is 
claimed to be the result of in-service radiation exposure in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  

First, certain diseases, including lymphomas (except 
Hodgkin's disease), will be presumptively service connected 
if they become manifest in a radiation-exposed Veteran, as 
defined by VA regulations, and provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  See 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  In this regard, the Veteran 
must have participated in a radiation-risk activity defined 
in 38 C.F.R. § 3.309(d)(3)(ii).  

Second, 38 C.F.R. § 3.311(b) provides that certain 
"radiogenic diseases," including lymphomas other than 
Hodgkin's disease, will be presumptively service connected as 
long as certain conditions specified in that regulation are 
met.  For the purposes of this regulation, lymphomas other 
than Hodgkin's disease must become manifest five years or 
more after exposure.  38 C.F.R. § 3.311(b)(5).  If a Veteran 
has one of the listed radiogenic diseases, the AOJ must 
obtain dose information and, if there is no claim based on 
participation in atmospheric nuclear testing, forward such 
information to the Under Secretary for Health for a radiation 
dose estimate.  See  38 C.F.R. § 3.311(a).  

If the dose estimate is more than zero, the AOJ must refer 
the claims file to the Under Secretary for Benefits for 
review as to whether sound scientific medical evidence 
supports the conclusion that it is at least as likely as not 
that the Veteran's disease resulted from radiation exposure 
during service.  See  38 C.F.R. § 3.311(c).   

Third, a claimant may establish service connection on a 
direct basis under 38 C.F.R. § 3.303(d) by establishing 
through competent medical evidence that his or her diagnosed 
disease was incurred or aggravated by exposure to ionizing 
radiation during active service.  See Ramey, 9 Vet. App. at 
44; See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 
1994).

Therefore, the Board finds that a remand is necessary in 
order to develop the Veteran's claim based on exposure to 
ionizing radiation and obtain an addendum opinion from the 
April 2009 VA examiner addressing the possible relationship 
between the Veteran's skin disorders, to include mycosis 
fungoides, and his military service, to specifically include 
his in-service treatment as well as his exposure to 
chemicals, herbicides, and ionizing radiation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should determine whether the 
Veteran participated in a radiation-risk 
activity defined in 38 C.F.R. § 
3.309(d)(3)(ii).  If the record indicates 
such participation, the AOJ should 
adjudicate the Veteran's claim under 
38 C.F.R. § 3.309(d).  If the AOJ 
determines that service connection is not 
warranted under 38 C.F.R. § 3.309(d), the 
AOJ should forward all records containing 
information pertinent to the Veteran's 
radiation dose, to specifically include DD 
Form 1141, his service treatment records, 
and any other records which may contain 
information pertaining to the Veteran's 
radiation dose in service, to the Under 
Secretary for Health for preparation of a 
dose estimate, to the extent feasible, 
based on available methodologies.  If the 
dose estimate is above zero, the claims 
file should be referred to the Under 
Secretary for Benefits for an advisory 
opinion consistent with the requirements 
of 38 C.F.R. § 3.311.

2.  After completing the above and if 
deemed necessary, the case should be 
returned to the April 2009 VA examiner for 
an addendum opinion.  If she is 
unavailable, or determines that the 
opinions requested cannot be rendered 
without an examination, the Veteran should 
be scheduled for an appropriate 
examination in order to determine the 
current nature and etiology of his claimed 
skin disorder(s).  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  The examiner is requested to 
offer an opinion on the following:

(A) Does the Veteran have non-Hodgkin's 
lymphoma? 

(B) Is it at least as likely as not 
(probability of 50 percent or greater) 
that each identified skin disorder is 
related to the Veteran's military service, 
to include his in-service treatment and/or 
exposure to chemicals, herbicides, and/or 
ionizing radiation?

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his skin 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


